DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the preliminary amendment filed August 19, 2022.  As directed by the amendment: claims 1-26 have been canceled and claims 27-46 have been added.  Thus, claims 27-46 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites limitations directed to non-positively recited limitations of the thing or element onto which the biophotonic composition leaches into thus rendering the scope of the claim unclear as to whether the recited thing onto which the biophotonic element leaches into is included in the claim limitation or not.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27-29, 31, 32, 34-36, 38, 39 and  42-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PIERGALLINI et al., WO 2010051641 A1 hereinafter “PIERGALLINI-41" –cited by Applicant, in view of WAGNER et al., WO 0135906 A2 hereinafter "WAGNER" – cited by Applicant.
Regarding claim 27, PIERGALLINI-41 discloses a method for promoting skin rejuvenation ([abstract]) comprising: (a)  topically applying on a target skin tissue an effective amount of a composition comprising:  a first  chromophore ([0006] at least one photoactivator) and a gelling agent ([0101]); wherein the first chromophore is dispersed throughout the biophotonic composition ([0041] composition comprises dispersing agents that are taken to disperse the first chromophore in the biophotonic composition); and wherein the biophotonic composition is photoactivatable and when photoactivated, the biophotonic composition emits light having a wavelength ranging from about 490 nm to about 800 nm ([0062] re-emission light in green to yellow spectrum, note: green and yellow spectrum have wavelength ranges of 495–570nm and  570–590nm respectively) and (b)  illuminating said biophotonic composition with light having a wavelength that overlaps with an absorption spectrum of the first chromophore ([0026] and [0107-0108]).
PIERGALLINI-41 fails to disclose that the gelling agent is present in the biophotonic composition an amount sufficient resistant to leaching such that less than 15% of total chromophore leaches out of the biophotonic composition.
WAGNER teaches that it was known in the prior art to vary an amount of a hydrophilic conditioning agent in a personal care compound such that less than 15% of benefit component leaches out (see page 11, lines 6-19) so as to cause little or no irritation (see page 1, lines 20-23). It would have been obvious to one having ordinary skill in the art at the time of the invention to have applied the teachings of WAGNER and adjust the quantity of the gelling agent in the compound of PIERGALLINI-41 to limit the compound to a defined leaching value of less than 15% as claimed, so as to ensure the biophotonic compound causes little or no irritation as a result of leaching of the chromophore.
Regarding claim 28, PIERGALLINI-41 in view of WAGNER discloses the invention of claim 27 as discussed above, PIERGALLINI-41 further discloses wherein the biophotonic composition is illuminated for periods of between 60 seconds and 5 minutes ([0108]).
Regarding claim 29, PIERGALLINI-41 in view of WAGNER discloses the invention of claim 27 as discussed above, PIERGALLINI-41 further discloses wherein the biophotonic composition is illuminated with visible non-coherent light ([0107]).
Regarding claim 31, PIERGALLINI-41 in view of WAGNER discloses the invention of claim 27 as discussed above, although PIERGALLINI-41 does not explicitly disclose a power density of the light emitted by the biophotonic composition, since all claimed elements of claim 27 are taught by PIERGALLINI-41 in view of WAGNER, it is expected that the light emitted by the biophotonic composition will have a power density as claimed, else the claim is incomplete for failing to recite other critical claim elements. Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, on prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F2d 1252, 1255, 195 USPQ 430,433-4 (CCPA 1977). (see MPEP 2112.01 (I)).
Regarding claim 32, PIERGALLINI-41 in view of WAGNER discloses the method of claim 27 as discussed above, although PIERGALLINI-41 does not explicitly disclose that the said biophotonic composition is translucent, the said composition can be described as being translucent in view of the first chromophore in the composition being photoactivatable by light, which would necessarily require the biophotonic composition to be translucent i.e., allow light to pass through for photoactivation. 
Regarding claim 34, PIERGALLINI-41 in view of WAGNER discloses the invention of claim 27 as discussed above, PIERGALLINI-41 further discloses wherein the first chromophore is Eosin Y, Eosin B, Erythrosin B, Flourescein, Rose Bengal and Phloxin ([0010-0011] and [0015-0017]).
Regarding claim 35, PIERGALLINI-41 in view of WAGNER discloses the invention of claim 27 as discussed above, PIERGALLINI-41 further discloses wherein the first chromophore is about 0.001-40% by weight of total composition (table in [0109] Eosin B (0.25%)).
Regarding claim 36, PIERGALLINI-41 in view of WAGNER discloses the invention of claim 27 as discussed above, PIERGALLINI-41 further discloses wherein the gelling agent is carbopol® polymers (a high molecular weight cross-linked polyacrylic acid polymer or hydrophilic polymer).
Regarding claims 38 and 39, PIERGALLINI-41 in view of WAGNER discloses the invention of claim 27 as discussed above, PIERGALLINI-41 further discloses wherein the biophotonic composition further comprises an oxygen-releasing agent (an oxidant) such as hydrogen peroxide ([0054-0056]).
Regarding claim 42, PIERGALLINI-41 in view of WAGNER discloses the invention of claim 27 as discussed above, PIERGALLINI-41 further discloses  wherein the biophotonic composition further comprises a second chromophore ([0006] at least one photoactivator includes a second chromophore/activator).
Regarding claim 43, PIERGALLINI-41 in view of WAGNER discloses the invention of claim 42 as discussed above, in PIERGALLINI-41, the emitted green and/or yellow spectrum in claim 27 above overlaps at least 20% when comparing green (495–570nm) or yellow (570–590nm) wavelengths with absorption spectrum of eosin Y ([0068]) or phloxine B ([0069]) or ethryosine B ([0070]). 
Regarding claim 44-45, PIERGALLINI-41 in view of WAGNER discloses the invention of claim 42 as discussed above, PIERGALLINI-41 further discloses in [0006] of at least one photoactivator that is a combination of photoactivators in [0011], [0015]-0017] and [0068]-0070]. 
Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PIERGALLINI-41 in view of WAGNER as applied to claim 32 above, and further in view of PIERGALLINI et al., US 20100266989 A1 hereinafter “PIERGALLINI-89”.
Regarding claim 33, PIERGALLINI-41 in view of WAGNER discloses the invention of claim 32  as discussed above, but fails to further disclose the particular parameter of the translucency of the biophotonic composition. PIERGALLINI-89 teaches in [0057] wherein a hydrophilic gelling agent such as hydrogen peroxide disclosed by PIERGALLINI-41 as part of the composition, increases translucency of resulting composition or gel. A person of ordinary skill in the art would also recognize that the translucency of the biophotonic composition affects the effectiveness of photoactivation by light, i.e., the more the compound is translucent, the more effective transmission of light within the composition for photoactivation. Since the particular parameter of the translucency affects photoactivation by light, it is the matter of optimization as being result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the particular parameter of the translucency as claimed for more effective photoactivation, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).
Claims 37, 40 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PIERGALLINI-41 in view of WAGNER as applied to claim 27 above, and further in view of Bowler et al., WO 2010070292 A1 hereinafter “Bowler”.
Regarding claim 37, PIERGALLINI-41 in view of WAGNER discloses the method of claim 27 as discussed above, PIERGALLINI-41 further discloses wherein the gelling agent is a synthetic polymer ([0101] carbopol® polymers is a synthetic polymer) but does not explicitly disclose that the synthetic polymers recited in the claim. However, Bowler discloses in page 6, lines 15-19 that carbopol® is a known alternative synthetic polymer with Inter alia, polyethylene glycol (i.e., poly(ethylene oxide)) and various vinyl polymers. Inasmuch as Bowler discloses polyethylene glycol (i.e., poly(ethylene oxide)) and various vinyl polymers, and carbopol®  polymers as art recognized alternatives, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other, In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982), in the instant case, substitute carbopol® disclosed in [0101] of PIERGALLINI-41 with polyethylene glycol or vinyl polymers disclosed by Bowler, to perform the same function. 
Regarding claims 40-41, PIERGALLINI-41 in view of WAGNER discloses the method of claim 27 as discussed above, but does not explicitly disclose that the biophotonic composition comprises a humectant that is glycerin. However, Bowler discloses in page 6, lines 11-19 that glycerol is a known alternative hydrophilic gelling agent (see [0100-0101] of PIERGALLINI-41), moreover, in page 6 lines 21-24, Bowler discloses that glycerol is a humectant. Inasmuch as Bowler discloses glycerin as an art recognized alternative hydrophilic agent, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other, In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982), in the instant case, substitute the hydrophilic gelling agent disclosed in [0101] of PIERGALLINI-41 with glycerin disclosed by Bowler, to perform the same function. In modified PIERGALLINI-41, the glycerin is a humectant.
Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PIERGALLINI-41 in view of WAGNER as applied to claim 27 above, and further in view of Bass et al., US 5293362 A hereinafter “Bass”.
Regarding claim 45, PIERGALLINI-41 in view of WAGNER discloses the method of claim 27 as discussed above, but does not explicitly disclose that the biophotonic composition has a composition from about 10,000-100,000 cP. 
Bass discloses a biophotonic composition comprising a gelling agent and a chromophore, and teaches that a viscosity range of 20,000-200,000 cP is preferred because the composition does not run off tissue and remains fixed even when energy is applied ([col. 7: 31-43] ) and further wherein the viscosity of the composition can be varied for the given application ([col. 4: 22-25]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the teachings of Bass and set the viscosity of the biophotonic composition of PIERGALLINI-41 in view of WAGNER with a value that falls within 15 000 cP – 100,000 cP, with reasonable expectation of success that said biophotonic composition would not flow from the site of treatment.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27- 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,331,257 B2 in view of PIERGALLINI-41. The pending claims and patent claims noted above differs in that the pending claims recite a method for skin rejuvenation while the patented claims recite a method for treating a bacterial infection. However, in view of PIERGALLINI-41, [0104] “… activation of the composition will also produce an antibacterial effect” thus treating a bacterial infection, PIERGALLINI-41 also discloses wherein the same compositions can be used in a method for skin rejuvenation. In view of these,  person of ordinary skill in the art at the time of filing the claimed invention would have modified the patented claims for treating a bacterial infection for skin rejuvenation as exemplified by PIERGALLINI-41,because  similar compositions can be used to for either skin rejuvenation or to produce antibacterial effect for treating a bacterial infection. 
 
Allowable Subject Matter
Claim 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI N whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793